Title: From Thomas Jefferson to William D. Meriwether, 24 November 1807
From: Jefferson, Thomas
To: Meriwether, William D.


                        
                            Dear Sir
                            
                            Washington Nov. 24. 07.
                        
                        By the bearer Davy, I send you, according to our arrangement, the following trees.
                        No. 1. six Peach Apricots engrafted from an engrafted tree, of Italy.
                        No. 2. two Bourdeaux Apricots, large & fine in quality.
                        No. 3. two Peach trees from France, soft, said to be the finest ever seen.
                        also a small bag containing about 100. Paccan nuts, fresh, for planting. wishing you all possible success
                            with these fruits, which are of pre-eminent value, I salute you with great friendship & respect.
                        
                            Th: Jefferson
                            
                        
                    